

115 HJ 46 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the National Park Service relating to “General Provisions and Non-Federal Oil and Gas Rights”.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 46IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Gosar (for himself, Mr. Biggs, Mrs. Black, Mrs. Radewagen, Mr. Newhouse, and Mr. Gohmert) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the National Park Service relating to General Provisions and Non-Federal Oil and Gas Rights.
	
 That Congress disapproves the rule submitted by the National Park Service relating to General Provisions and Non-Federal Oil and Gas Rights (81 Fed. Reg. 77972 (November 4, 2016)), and such policy shall have no force or effect. 